 1

 2                                  UNITED STATES DISTRICT COURT

 3                                SOUTHERN DISTRICT OF CALIFORNIA

 4   UNITED STATES OF AMERICA,                           Case No.     18CR0432-JLS

 5
              v.                                         WAIVER OF INDICTMENT
 6
     CFK, Inc.
 7
                                    Defendant.
 8

 9

10        CFK,         Inc.   understands that it has been accused of one or more

11   offenses punishable by imprisonment of more than one year. CFK,                         Inc.

12   was advised in open court of its rights and the nature of the proposed

13   charges against it.

14        After         receiving    this   advice,     CFK,   Inc.   waives   its   right     to

15   prosecution by indictment and consents to prosecution by information.

16

17   DATED:                                           CFK, INC.
                   r      1
                                                          '
                                                      ~~~-¥-~,----:
                                                             priJ~ctentuh~~--
18

19

20

21

22
                                                      Signature of defendant's attorney
23

24

25

26

27

28
